DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN. 5,190,802 to Pilato.
Regarding Claims 1-8
	Pilato teaches a method of manufacturing a composite comprising bringing a first surface of a first fiber base into contact with a second surface of a second fiber base and impregnating the second fiber base with a portion of the first resin with which the first fiber base is impregnated, wherein the first fiber base is impregnated with a first resin  and the second fiber base is not impregnated with a second resin (Pilato, abstract, column 3, line 59- column 4, line 2, column 4, lines 44-61). Pilato teaches that the method comprises maintaining the first base and the second base in contact with each other within a melting temperature range of the first resin (Id.). Pilato teaches that the first base may be a prepreg and the second base may be a preform (woven fabric). In the event it is shown that Pilato does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Pilato discloses the claimed constituents and discloses that they may be used alternatively or in combination, to successfully practice the invention of Pilato based on the totality of the teachings of Pilato.    

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No. 2019/0202142 to Uehara.
Regarding Claim 9
	Uehara teaches a composite comprising a first fiber base and a second fiber base which are in contact with each other, a first resin that fills a portion of the second fiber base and the first fiber base and a second resin that fills the second fiber base and that is in contact with the first resin (Uehara, abstract). Uehara teaches that the boundary plane between the two resins is formed on the inner side of the second fiber base with respect to a contact plane between the surface of the first fiber base and the one surface of the second fiber base (Id., fig. 7). In the event it is shown that Uehara does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Uehara  discloses the claimed constituents and discloses that they may be used alternatively or in combination, to successfully practice the invention of Uehara based on the totality of the teachings of Uehara.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786